DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 09/28/2021 has been entered. Claims 1-20 remain pending in the instant application, with claims 9-20 being withdrawn from consideration pursuant to the restriction election mailed 12/04/2020. The amendment overcomes each and every objection of the Non-Final Rejection mailed 06/28/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, “a tray” is mentioned twice (on lines 17 and 20 of the claim). It is unclear whether the second mention of “a tray” (line 20) regards the tray mentioned on line 17. 

Regarding claims 2-8, these claims are rejected under 35 U.S.C. 112(b) as they each depend on a rejected independent claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the 

Claims 1-3 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Spiro (US 10,524,433 B2) in view of Bouldin (US 5,860,372 A) and Hessel (US 6,508,033 B2).
Regarding claim 1, Spiro discloses a system comprising:
a master controller (figure 1A, assembly control 41) comprising a processor (column 6, line 55 – column 7, line 3, “The magazine valve (44) operation can be controlled by a moisture/fluid sensor (45) as shown in FIGS. 1A & 3B or by the assembly controls (41) responding to a signal from the moisture/fluid sensor (45).”) and non-transitory computer readable memory (column 6, line 55 – column 7, line 3) communicatively coupled to the processor (communication module 43 communicates with other devices as shown in column 6, line 55 – column 7, line 3); 
a fluid holding tank (figure 1A, gravity tank 9) positioned at a first height from a ground (figure 1A), a first fluid reservoir (figure 1A, plant magazine 3) comprising a fluid inlet (figure 1A, pipe 12 connects to plant magazine 3 and has magazine inlet 25; column 5, lines 51-67, “Fluid (5) flows to each magazine (3) by gravity. At each magazine inlet (25), a valve (44) controls the volume of fluid (5) permitted to enter the magazine (3).”) and a fluid outlet (figure 1A, each magazine 3 is connected to an overflow pipe 39 and each magazine 3 has outlet 33; column 5, lines 51-67), the first fluid reservoir positioned at a second height from the ground (a plant magazine 3 is below the gravity tank 9, as shown in figure 1A), wherein the second height is less than the first height (figure 1A); 
a first valve component (figure 1A, valve 44) fluidly coupled to the fluid inlet of the first fluid reservoir (figure 1A; column 5, lines 60-67, “At each magazine inlet (25), a valve (44) controls the volume of fluid (5) permitted to enter the magazine (3). As is with the gravity tank (9), if fluid 
a fluid distribution line (figure 1A, pipe 12; column 5, lines 51-52, “At least one pipe (12) connects the gravity tank (9) to the plant magazine (3).”) fluidly coupling the fluid holding tank to the first valve component (figure 1A); 
a first sensor (figure 1A, sensor 45) communicatively coupled to the master controller (figure 1A; column 6, lines 3-21, “…the sensor (45) directly or indirectly via the assembly controls (41)…”), wherein the first sensor is positioned with the first fluid reservoir (figure 1A) and configured to output one or more signals corresponding to a fluid level within the first fluid reservoir (figure 1A; column 5, line 51 – column 6, line 21, “When fluid levels fall below a set level, the sensor (45) directly or indirectly via the assembly controls (41) opens the valve to allow fluid to reach a pre-set level.”); and
a machine-readable instruction set (column 6, line 44 – column 7, line 3; column 7, lines 12-33, “The assembly control responsibilities include but are not limited to…,”; “Upon activation, the system assembly controls (41) query the operational status of its network devices…,”) stored in the non-transitory computer readable memory that, when executed, caused the processor to: receive one or more signals from the first sensor (column 6, lines 4-21; column 7, lines 12-20); determine whether the fluid level within the first fluid reservoir is below a first threshold value (column 5, line 67 – column 6, line 21; column 7, lines 12-33); generate a first control signal configured to open the first valve component when the fluid level within the first fluid reservoir is below the first threshold value such that fluid from the fluid holding tank fills the first fluid reservoir (column 5, line 67 – column 6, line 21; column 7, lines 12-33); and generate a second control signal configured to close the first valve component when the fluid level within the first 
Spiro also discloses a machine-readable instruction set stored in the non-transitory computer readable memory that, when executed, causes the processor to control the activation of one or more pumps in response to a recipe for growing a plant (column 7, lines 21-33, “As the circulation system comes online, the overflow/holding tank fluid level reaches a point triggering the pump (6) to lift the fluid (5) to the gravity tank (9). A sensor in the gravity tank (9) is in communication with the pump (6) allowing fluid volume to rise to a pre-set level.”).

Spiro does not appear to specifically disclose:
a first robotic watering device positioned adjacent a track of the assembly line grow pod, wherein the track includes a cart supporting a tray configured to traverse the track, the first robotic watering device comprising one or more pumps fluidly coupled to the fluid outlet of the first fluid reservoir, wherein when activated the one or more pumps draw fluid from the first fluid reservoir and dispense a predetermined amount of fluid into a tray having seeds, plants, or plant materials.

Bouldin teaches a first robotic watering device (figures 6A-6B, gripper 88) positioned adjacent a track of an assembly line grow pod (figure 2, conveyor system 16; gripper 88 is visible near system 16, as shown in figure 2), wherein the track includes a cart (figure 8, feeder conveyor system 22) supporting a tray configured to traverse the rack (figure 8, tray 44), wherein when activated, fluid from a first fluid reservoir (column 4, lines 34-36, “…a pulse or jet of water is ejected from a water supply line…,”) is drawn, followed by a dispensing of a predetermined amount of fluid (column 4, lines 34-36) into a tray having seeds, plants, or plant materials (figures 5A-5C, seedling plug 108).
Hessel teaches a first robotic watering device (figure 13, system for recycling and oxygenating irrigation water; column 28, lines 12-13, “The present invention is further embodied by a system for 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Spiro and include a first robotic watering device positioned adjacent a track of the assembly line grow pod, wherein the track includes a cart supporting a tray configured to traverse the track, the first robotic watering device comprising one or more pumps fluidly coupled to the fluid outlet of the first fluid reservoir, wherein when activated the one or more pumps draw fluid from the first fluid reservoir and dispense a predetermined amount of fluid into a tray having seeds, plants, or plant materials, as taught by Bouldin and Hessel, in order to:
help dispense soil of plant materials onto a tray (e.g., Bouldin, column 11, lines 46-53, “The jet of water is also believed to promote immediate assimilation of the newly transplanted seedling into the delivery trays as the water causes the soil of the seedling plug to coalesce with the soil in the delivery tray.”), and
transport water between a robotic watering device and its outlets (e.g., Hessel, column 13, lines 49-52, “According to Still further features in the described preferred embodiments the system further includes a pump designed and constructed to return the part of the at least a portion of the irrigation water to the first cultivation shelf.”).

Regarding claim 2, Spiro as modified discloses the limitations of claim 1, and further discloses a second fluid reservoir (Spiro includes three plant magazines, as shown in figure 1A) comprising a fluid inlet (pipe 12 connects to plant magazine 3 and has magazine inlet 25, as shown in figure 1A; column 5, lines 51-67, “At each magazine inlet (25), a valve (44) controls the volume of fluid (5) permitted to enter the magazine (3).”) and a fluid outlet 33 (each magazine 3 is connected to an overflow pipe 39 and each 

Regarding claim 3, Spiro as modified discloses the limitations of claim 2, and further discloses the machine-readable instruct set stored in the non-transitory computer readable memory further causing the processor to: receive one or more signals from the second sensor (column 5, line 67 – column 6, line 21, “The magazine valve (44) operation can be controlled by a moisture/fluid sensor (45) as shown in FIGS. 1A & 3B or by the assembly controls (41) responding to a signal from the moisture/fluid sensor (45). In both methods fluid level inside the magazine (3) is monitored,”; column 7, lines 12-33, “The sensor/s send input to the controls about fluid levels in some or all the fluid containing vessels. The assembly controls (41) then activate the fluid circulation system.”); determine whether the fluid level within the second fluid reservoir is below the first threshold value (column 5, line 67 – column 6, line 21; column 7, lines 12-33); generate a third control signal configured to open the second valve component when the fluid level within the second fluid reservoir is below the first threshold value such that fluid from the fluid holding tank fills the second fluid reservoir (column 5, line 67 – column 6, line 21; column 7, lines 12-33); generate a fourth control signal configured to close the second valve component when the fluid level within the second fluid reservoir is not below the first threshold value (column 5, line 67 – column 6, line 21; column 7, lines 12-33).

Regarding claim 6, Spiro as modified discloses the limitations of claim 1, and further discloses a watering component (figure 1A, holding tank 7) fluidly coupled to the fluid holding tank (figure 1A; column 5, lines 42-47, “An inlet shut-off valve (31) passes fluid (5) to a holding/overflow tank (7) through an optional filter cup (32). An electric pump (6) lifts the fluid (5) to a gravity tank (9) elevated above magazines (3).”) via a fluid line (figure 1A, reference 13; column 5, lines 42-47); and a pump (figure 1A, pump 6) communicatively coupled to the master controller (column 6, lines 9-16) and configured in line with the fluid line such that when the pump is activated, the pump caused fluid to fill the fluid holding tank (figure 1A; column 6, lines 9-16).

Regarding claim 7, Spiro as modified discloses the limitations of claim 6, and further discloses a third sensor (figure 1A, sensor 35) communicatively coupled to the master controller (figure 1A; column 6, lines 9-16), wherein the third sensor is positioned within the fluid holding tank (figure 1A) and configured to output one or more signals corresponding to a fluid level within the fluid holding tank (column 6, lines 9-16); and the machine-readable instruction set stored in the non-transitory computer readable memory further causes the processor to: receive one or more signals from the third sensor (column 6, lines 9-16); determine whether the fluid level within the fluid holding tank is below a second threshold value (column 6, lines 9-16); generate a fifth control signal configured to activate the pump when the fluid level within the fluid holding tank is below the second threshold value such that the pump 6 delivers fluid to the fluid holding tank filling the fluid holding tank (column 6, lines 9-16); and generate a sixth control signal configured to deactivate the pump when the fluid level within the fluid holding tank is not below the second threshold value (column 6, lines 9-16).

Regarding claim 8, Spiro as modified discloses the limitations of claim 1, and further discloses the first fluid reservoir containing one or more of the following: water, a mixture of water and nutrients, or nutrients (figure 1A; abstract; column 6, lines 9-16 and 25-30).

Claim 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Spiro as modified by Bouldin and Hessel as applied to claim 2 above, and further in view of Johnson (US 10,136,587 B1)
Regarding claim 4, Spiro as modified discloses the limitations of claim 2, but does not appear to specifically disclose a fluid pressure at the fluid outlet of the first fluid reservoir equaling a fluid pressure at the fluid outlet of the second fluid reservoir.
Johnson teaches a fluid pressure (column 3, lines 6-25, “An irrigation reservoir 30 may be attached to the top end of each pole 2 or to a load bar connected between two trolleys. It may provide time-release gravity-feed irrigation to multiple heights H1, H2, H3 on the pole via irrigation lines 31, 32, 33 comprising outlets 34 with differential metering 35 per height that compensates for different water pressures at the different heights on the pole.”) at a fluid outlet (figure 1, outlets 34) of a first fluid reservoir (figure 1, containers 3) equals a fluid pressure at a fluid outlet of a second fluid reservoir (figure 1 shows multiple containers 3 that can be fluid reservoirs; column 3, lines 6-25 and 37-39, with particular attention to differential metering 35).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Spiro and include a fluid pressure at the fluid outlet of the first fluid reservoir equaling a fluid pressure at the fluid outlet of the second fluid reservoir, as taught by Johnson, in order to equalize fluid pressure at different heights of a system (e.g., Johnson, abstract, column 3, lines 6-25 and 37-39, “When reservoirs are mounted at each respective level…the gravitational irrigation pressure is equalized…,”).

Regarding claim 5, Spiro as modified discloses the limitations of claim 2, but does not appear to specifically disclose a second robotic watering device comprising one or more pumps fluidly coupled to the fluid outlet of the second fluid reservoir, wherein when activated the one or more pumps draw fluid from the second fluid reservoir and dispense a predetermined amount of fluid, and wherein a fluid 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Spiro as modified and include a second robotic watering device comprising one or more pumps fluidly coupled to the fluid outlet of the second fluid reservoir, wherein when activated the one or more pumps draw fluid from the second fluid reservoir and dispense a predetermined amount of fluid, and wherein a fluid pressure at the fluid outlet of the first fluid reservoir and a fluid pressure at the fluid outlet of the second fluid reservoir is equal, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. In this case, there is a first robotic watering device comprising one or more pumps fluidly coupled to a fluid outlet of a first fluid reservoir. Overall, the first robotic watering device has the same limitations as the second robotic watering device, thus showing a duplication of the first robotic watering device to create the second robotic watering device. 
In terms of the limitation on fluid pressure at the fluid outlet of the first fluid reservoir and a fluid pressure at the fluid outlet of the second fluid reservoir being equal, the rejection of claim 4 with the teachings of Johnson encompass this limitation for the same reasons as described above for the rejection of claim 4.

Response to Arguments
Applicant's arguments filed 09/28/2021 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODUTT M BASRAWI whose telephone number is (571)272-5425. The examiner can normally be reached Mon. - Fri. 9:30am--5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/J.B./             Examiner, Art Unit 3647                                                                                                                                                                                           

/BRADY W FRAZIER/             Primary Examiner, Art Unit 3647